Harvey, J.
(dissenting in part): I concur in affirming the appeal and dissent in sustaining the cross-appeal. This is an action on quantum meruit, not on contract. The- contract between Wilsey & Company and defendant of October 12 provided for taking a maximum of $400,000 bonds. Plaintiff had nothing to do with the deal after that date; whether defendant sold any bonds to Wilsey & Company or to anyone else, and the amount sold, were things with which plaintiff had nothing to do. The jury, under all the evidence, allowed $8,426.66 for the reasonable value of the services performed. I think that was liberal. There is doubt in my mind if plaintiff was really entitled to recover anything. When he was *535employed by the trust company to sell stock he had a contract for two per cent commission; for the sale of the bonds he had no contract. I think the relation between the parties was such that if plaintiff had expected pay on a commission basis for the sale of bonds, or if defendant had intended to pay on that basis, there would have been a contract as to what he was to receive. The whole suit bears the aspect of an afterthought. But the jury chose to believe plaintiff’s version that there was an understanding that he was to be paid “what was right,” as it had a right to do under the conflicting evidence. So that question is settled. But since the jury determined “what was right” in view of all the circumstances of the case, I would let that remain settled, too.
Mr. Justice Mason joins in this partial dissent.